UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-2225



In Re:   DANIEL A. VOGEL, JR.,

                                                         Petitioner.




           On Petition for Writ of Mandamus. (CR-91-440)


Submitted:   November 30, 2005         Decided:    December 13, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel A. Vogel, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Daniel A. Vogel, Jr., petitions for writ of mandamus

seeking relief from a criminal judgment, disqualification of the

district judge, and, in the alternative, an order directing the

district judge to rule expeditiously on a pending motion.                  The

petition is denied.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.           In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).            Further, mandamus is a

drastic   remedy    and     should   be      used   only   in    extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 811, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                 See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

          We find there has been no unreasonable delay by the

district court. Further, the relief sought by Vogel is unavailable

by way of mandamus.       Accordingly, we deny the petition for writ of

mandamus and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                     - 2 -